Filed 9/23/16 P. v. McIntire CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F070255
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. CRF42141)
                   v.

JASON MICHAEL MCINTIRE,                                                                  OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tuolumne County. James A.
Boscoe, Judge.
         Frank J. Torrano, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Daniel B. Bernstein and Paul A. Bernardino, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                                   INTRODUCTION
       A jury convicted appellant Jason Michael McIntire of buying or receiving a stolen
vehicle he knew to be stolen, a felony (Pen. Code, § 496d, subd. (a); count I) and
displaying a license plate not issued for the vehicle with the intent to avoid compliance
with vehicle registration requirements, a misdemeanor (Veh. Code, § 4462.5;1 count II).
He also pled guilty to driving with a suspended license, a misdemeanor (§ 14601.1,
subd. (a); count III).
       Imposition of sentence was suspended and appellant was admitted to probation for
five years. He was ordered to serve six months in county jail with certain credits for time
served. Various fees and penalty assessments were imposed. The court issued a Minute
Order and Order Granting Probation (the Sentencing Order) setting forth the sentence.
       On appeal, appellant contends the jury was not properly instructed. Although we
agree the court should have provided further instructions for both counts, we conclude
prejudice did not occur for either count. However, we agree with the parties that the
Sentencing Order fails to specify the required statutory basis for the imposed fines and
penalty assessments. We remand for resentencing but otherwise affirm.
                              FACTUAL BACKGROUND
I.     Relevant Facts From The Prosecution’s Case.
       In January 2013, Frank Oliveira’s 1994 Chevy Silverado truck was stolen in
Modesto. He estimated the Chevy was worth approximately $6,500.
       On September 14, 2013, a sheriff’s deputy stopped appellant in Sonora while
appellant was driving a 1994 Chevy truck bearing disabled license plates and a 2014
registration sticker. The deputy discovered the disabled license plates were expired, they
had been issued to a different 1994 Chevy truck belonging to someone else, and the
vehicle identification number confirmed this was Oliveira’s stolen Chevy. Appellant told

1      All future statutory references are to the Vehicle Code unless otherwise noted.


                                             2.
the deputy he did not know the truck was stolen. He said he had purchased the Chevy in
March or April, paying $800 for it “to an unknown man.” He claimed the seller came to
his house three or four times, and appellant made payments to him. Appellant told the
deputy he did not have a bill of sale, and he was unable to provide title or a release of
liability.
        When it had been stolen from Oliveira, the Chevy did not have disabled license
plates. At trial, the deputy testified the Chevy had a “cold” license plate to a similar
make and model vehicle. This was done to disguise the fact the Chevy was stolen. The
deputy admitted he did not ask appellant if a bill of sale ever existed, but he also noted
appellant never volunteered that information to him.
II.     Relevant Facts From The Defense.
        A.     Testimony from appellant’s girlfriend.
        Carrie Lang, appellant’s girlfriend of eight years, had two prior felony convictions.
She said she was present at home when appellant purchased the Chevy. An acquaintance,
Jeremy, brought the seller to their house. She did not know Jeremy’s last name, and she
did not hear negotiations between appellant and the seller. Appellant asked her to bring a
piece of paper and a pen so the seller could write out a bill of sale. She did so and
watched as the seller wrote a bill of sale. Lang had never seen the seller before. She put
the bill of sale with other important papers in the house. She and appellant subsequently
moved twice, and she could not recall at trial when she next saw the bill of sale. She had
“no clue” what the license plates looked like when the Chevy was purchased.
        Within a week of its purchase, the Chevy could not be driven because the back
tires “locked up” and would not turn. The Chevy sat in their yard for months and
appellant eventually fixed the problem. She denied ever seeing appellant changing the
license plates on the Chevy or putting a registration sticker on it. She knew appellant did
not go to the Department of Motor Vehicles (DMV) to register the truck, claiming they



                                              3.
used all of their money to buy it. Once the Chevy broke down, they decided they would
wait until it was fixed to register and insure it.
       B.      Appellant’s testimony.
       Appellant was 34 years old at the time of trial. He earned money from cutting
down trees for wood, doing yard work, doing dump runs for people, and recycling. He
testified he purchased the Chevy in April 2013 after an acquaintance, Jeremy, brought the
seller to his house after appellant “put the word out” he wanted a truck. Appellant had
previously seen Jeremy at the scrap yard and at their house to discuss scraping metal.
Appellant did not really know Jeremy. He said he had not seen Jeremy since the sale.
       Jeremy and the seller showed up at appellant’s house unannounced one day.
Appellant had $1,000 in cash from the sale of wood about a week earlier. The seller,
Stewart Carter, said he had a truck, which he was trying to sell for $1,100. Appellant had
never met the seller before. Appellant test drove the Chevy and offered $800 for it,
which was accepted. The seller said he did not have title because he lost it. Appellant
asked the seller to write his name on a bill of sale. Appellant did not ask the seller for his
telephone number because he did not think of it, and he did not ask to see the seller’s
identification. He told the jury he thought the DMV would have information about the
seller if there was a problem. Appellant said he intended to go to the DMV and use the
bill of sale to file for a lost title. He believed the DMV would deal with it, but he did not
know the process. He told the jury this was his first private vehicle purchase, although he
had purchased vehicles from dealerships. His ex-wife had always handled the paperwork
with the DMV.
       Appellant asked his girlfriend to bring out some paper and a pen. The seller filled
out the bill of sale and appellant paid him the $800 in cash. Jeremy and the seller left by
walking down the road. Appellant intended to keep the bill of sale until he could afford
the registration and insurance. He planned to sell more wood to make the money, but the
Chevy broke down after he did one load of wood. Appellant was able to repair the Chevy

                                               4.
himself but it took several months to “figure it out.” He had to replace the “rear end” on
the Chevy, which cost $400 in parts. He needed time to obtain that money. He was able
to drive the Chevy again around August 2013.
       Appellant told the jury he did not recall telling the deputy that he made installment
payments to purchase the Chevy. He said he paid for the Chevy in full on the day of the
sale. He said he did not think about needing money for registration when he bought it
because he believed the registration was still good until March 2014. He said it did not
cross his mind he would need to pay insurance for the Chevy because the seller said it
was insured, and then it broke down. He admitted he never went to the DMV to find out
how much registration would cost, saying he was more worried about paying his rent.
       Appellant said he never saw anything that would indicate the Chevy was stolen
when he first inspected it. The seller had keys and appellant saw nothing in the Chevy
indicating it belonged to Oliveira. Appellant saw the truck had disabled plates but he did
not ask the seller about it. The seller did not appear disabled. Appellant had observed
people driving cars with disabled plates when they did not appear disabled. He believed
he would receive new plates from the DMV, but he did not turn in the old plates due to
lack of money. He told the jury he did not know he was required to turn in the disabled
plates. He said he was stopped by the deputy about four or five weeks after he repaired
the Chevy and could drive it again. Appellant drove the Chevy again because it had the
same registration sticker as when he bought it, and he believed the registration “was still
good.” He told the jury he was planning to go to the DMV on October 1 and a friend was
going to loan him the needed money. Appellant told the jury he did not know the truck
was stolen before he was pulled over. He denied changing the license plates.
       Appellant explained he did not have the bill of sale with him when the deputy
stopped him, which is why he denied having a bill of sale. He claimed he did not explain
he had a bill of sale somewhere at home because he believed it did not matter. He did not
think the deputy would take him home to retrieve it and he “was going to jail either way.”

                                             5.
He believed he “might have” told the deputy a business partner was going to help him
pay for the Chevy’s registration and insurance.
          Appellant told the jury the bill of sale was missing for approximately six months
after he was arrested. He had moved twice after being arrested and he did not think it
was a priority to look for it. He went to court and his attorney told him to search for it,
which he did. He found it in storage in a box with other paperwork, including the birth
certificate of his child and other DMV paperwork. He did not know where the box was
located because Lang was in residential rehabilitation for five months starting in October
or November, and she was unable to tell him exactly where the box was located. He first
produced the bill of sale in the pending criminal matter after the trial date was set. He
said he had also tried to locate Jeremy after his arrest, but none of his friends knew what
happened to him. Appellant said he did not ask his friends for Jeremy’s last name.
III.      Rebuttal Testimony.
          The deputy testified he was never questioned at the preliminary hearing about
whether appellant had a bill of sale at his house. In March 2014, the deputy first heard
about a “Stewart Carter” associated with the Chevy. The sheriff department’s computer
system did not have a record of that name, and the deputy contacted the Modesto police
department, which also did not have that name in its system.
                                         DISCUSSION

I.        The Court’s Failure To Instruct Regarding Disabled License Plates Was Not
          Prejudicial For Counts I and II.
          Appellant contends the trial court failed to instruct the jury with the applicable
legal principles regarding disabled person license plates. He seeks reversal of counts I
and II.
          A.     Background.
                 1.     Relevant jury instructions.
          The court provided the jury with the following relevant instructions.


                                                6.
                      a.      CALCRIM No. 1750.
       Appellant was charged in Count I with receiving a stolen motor vehicle in
violation of Penal Code section 496d, subdivision (a). The prosecution had to prove the
following three elements: “One, [appellant] received, concealed or withheld from its
owner or aided and abetted in concealing or withholding from its owner property that had
been stolen; two, when [appellant] received, concealed or withheld or aided in concealing
or withholding the property he knew that the property had been stolen; and three,
[appellant] actually knew of the presence of the property.”
                      b.      Unlawful display of evidence of registration.
       Appellant was charged in Count II with unlawful display of evidence of
registration. To be guilty, he must have: “One, displayed a license plate upon a vehicle
that is not issued for that vehicle; two, displayed the license plate upon a vehicle that was
not issued for that vehicle with the intent to avoid compliance with Vehicle Code
registration requirements.”
                      c.      CALCRIM No. 3406.
       Appellant was not guilty of receiving a stolen vehicle and unlawful display of
registration “if he did not have the intent or mental state required to commit the crime
because he did not know of a fact or mistakenly believed a fact.” If appellant’s conduct
would have been lawful under the facts as he believed them to be, he did not commit the
crime of receiving a stolen vehicle and unlawful display of registration.
       The jurors were told appellant did not have the required mental state to be guilty
of receiving stolen property if they found he believed the vehicle was not stolen.
Likewise, he did not have the specific intent required to be guilty of unlawful display of
registration if they found he believed the license plate on the vehicle and the registration
sticker were valid.
       The jurors were told they must find appellant not guilty of the crimes charged in
Counts I and II if they had a reasonable doubt about whether appellant had the specific

                                             7.
intent or mental state required for receiving stolen property or unlawful display of
registration.
                2.   Relevant closing arguments.
       The prosecutor told the jury that appellant’s story was not believable and the facts
suggested he knew the Chevy was stolen when he possessed it. Oliveira valued the
Chevy at approximately $6,000 to $6,500, but appellant only paid $800. When stopped,
appellant told the deputy he made three to four payments to some guy he did not know,
and he said he did not have a bill of sale. Appellant failed to mention a bill of sale even
when getting arrested. He produced the bill of sale six or seven months after he was
charged with the crime. Appellant did not know the seller and did not have any contact
information for him. He did not know Jeremy’s last name and was unable to locate
Jeremy after the sale despite seeing him before. The prosecutor stated the following:

              “So [seller] brings you this truck out of the blue when you’re
       working in your front yard -- just happened to have $800 in your pocket
       when you’re working on wood in the front yard, keep in mind -- just
       happened. Shows up in this truck -- hey, you want this truck? Yeah, I will
       buy this truck. Oh, I need a bill of sale; but, listen, I don’t need any other
       contact information in case something is wrong with this, even though it’s
       got the disabled plates on it and you don’t look disabled. Red flags
       shooting up in the air. Then they leave and they walk away.”
       The prosecutor asked the jurors to use their common sense and experience in
evaluating the credibility of the witnesses, contending neither Oliveira nor the deputy had
any reason to lie. In contrast, Lang would lie because she was appellant’s girlfriend of
eight years and she was a convicted felon. Appellant would lie to get away with it. He
obtained the Chevy without title, release of liability or some proof of ownership. He had
no contact information for the seller. He never went to the DMV, claiming he had no
experience in doing that. The prosecutor questioned how a 34-year-old man with a high
school education would think a slip of paper was sufficient. She pointed out appellant’s
inconsistent statements: he told the deputy he had no bill of sale and he made installment


                                             8.
payments, but when trial came, he had a bill of sale and said he made a lump sum
payment. The deputy was unable to locate the seller’s name in the sheriff department’s
computer, and the Modesto police department had no information on him.
       Regarding count II, the prosecutor stated:

               “Count 2, the false registration. On the truck were these license
       plates, disabled -- can’t be any clearer -- blue with the wheelchair disabled
       plate 2014 sticker. And defendant testifies: Well, no, Mr. Stewart Carter --
       he didn’t look disabled. Raise any flags?

              “Are you disabled? No. You drove the car with disabled plates?
       Yeah, well, I thought I would just turn them in when I registered the car. I
       didn’t have money for registration of the car. But his friend was going to
       lend him money October 1st, just so happens to be after the date of arrest.
       But his mom helped him [buy] the Echo car and he could pay his rent
       whenever he wanted to. So what is it? What is the story?”
       The prosecutor urged the jury to find appellant guilty because his story was not
credible.
       In rebuttal arguments, the prosecutor said appellant knew the Chevy was stolen
and the plates did not match. The prosecutor proposed it was appellant who put the
disabled plates on the Chevy in order to disguise it was stolen. The prosecutor stated
appellant lied when he testified, and the bill of sale was fabricated.
       B.     Standard of review.
       On appeal, we independently review a claim of instructional error. (People v.
Cole (2004) 33 Cal.4th 1158, 1210.) We must first determine the applicable law and then
determine the meaning of the instructions. (People v. Johnson (2009) 180 Cal.App.4th
702, 707.) The test is whether the trial court fully and fairly instructed the jury on the
applicable law. (Ibid.)
       C.     Analysis.
       Appellant argues the trial court failed in its sua sponte duty to instruct the jury
regarding disabled person license plates, which came out as evidence during trial and was



                                              9.
mentioned by the prosecutor during closing arguments. He contends the jurors would
have relied on their personal and subjective knowledge, beliefs or understandings about
the law applicable to disabled license plates, along with the prosecutor’s implications.
He asserts the jurors did not know whether (1) a disabled license plate may be issued to a
person who does not appear disabled but may have a disability (potentially like the
seller); (2) whether a person who is not disabled may legally drive a car bearing a
disabled license plate; and (3) whether a non-disabled person must immediately surrender
disabled plates to the DMV upon purchasing a vehicle with them. This lack of
instruction affected the jurors’ ability to assess whether appellant knew either that:
(1) the disabled plates where invalid when he bought the Chevy; (2) he could not legally
display the disabled plates on the Chevy after buying it; or (3) he was required to
immediately turn in the disabled plates to DMV.
       Respondent initially contends this issue is forfeited on appeal because appellant
failed to request any amplifying language relative to the jury instructions given for counts
I and II. Respondent also asserts this claim fails on the merits, arguing the trial court had
no sua sponte duty to instruct because the statutory language in both relevant statutes do
not include the words “disabled plates.” Finally, respondent maintains the prosecutor
only briefly referred to disabled plates during closing arguments, and instead focused on
other facts to prove guilt, making any error harmless.
                 1.   The trial court had a sua sponte duty to instruct.
       A trial court has a sua sponte duty to give instruction regarding general principles
of law relevant to the issues which are raised by the evidence. (People v. Kimble (1988)
44 Cal.3d 480, 503.) These principles of law are those necessary for the jury to
understand the case, and which are closely and openly connected with the facts before the
court. (Ibid.)
       Here, appellant testified he did not ask the seller about the disabled plates when he
purchased the Chevy, but he believed he would get new plates when he went to the DMV

                                             10.
because he is not disabled. He told the prosecutor the seller did not appear disabled, and
agreed he had seen a person drive a car with disabled license plates without appearing
disabled. Appellant told the prosecutor he did not turn in the disabled plates to DMV
because he did not have the money, and he said he did not realize he had to do so.
       Based on this trial evidence, the principles of law regarding disabled license plates
was closely and openly connected with the facts before the trial court regarding whether
appellant knew the Chevy had been stolen or his intent to register the Chevy. The trial
court should have instructed the jury regarding the law applicable to disabled license
plates. Because the trial court had a sua sponte duty to instruct, appellant did not forfeit
this issue on appeal. (See generally People v. Roberge (2003) 29 Cal.4th 979, 988 [a trial
court must instruct on general principles of law even in the absence of a request].) As
such, we analyze whether prejudice occurred.
              2.      Prejudice did not occur.
       When a trial court fails to properly instruct the jury, reversal is required if it is
reasonably probable a result more favorable to the defendant would have occurred in the
absence of the error. (People v. Wharton (1991) 53 Cal.3d 522, 571.)
       As appellant points out, the definition of a “disabled person” under the Vehicle
Code includes persons who may not have a readily observable disabling medical
condition, including those suffering from lung or cardiovascular disease. (§ 295.5, subds.
(a)-(d).) There is no law prohibiting a non-disabled person from driving a vehicle
bearing disabled plates or a placard so long as the vehicle is not parked in disabled
spaces, except when the vehicle is used to transport a disabled person. (§ 4461,
subd. (d).) A disabled license plate must be returned to the DMV within 60 days upon
the death of the disabled person, or upon the expiration of the vehicle registration,
whichever occurs first. (§ 5007, subd. (f).)
       Appellant contends he was prejudiced because the jurors would have realized the
prosecutor was wrong about the law if they had been properly instructed. He argues the

                                               11.
prosecution claimed appellant must have known: (1) the disabled plates were invalid at
the time he bought the Chevy; (2) he could not drive the Chevy with disabled plates; and
(3) he was required to surrender the disabled plates immediately to the DMV. He asserts
the instruction regarding mistake of fact under CALCRIM No. 3406 did not cure any
prejudice because the jurors were not provided with the law needed to evaluate accurately
the lawfulness of his conduct or the sincerity of his beliefs. He maintains there was a
reasonable chance of an acquittal or hung jury on both counts. We disagree.
       The prosecutor’s closing arguments covered 11 pages in the record. She
mentioned the disabled license plates twice, which occurred over a span of three pages.
The prosecutor’s references to the disabled license plates were brief. The prosecutor did
not emphasize the disabled license plates as a basis for conviction, but, instead, focused
on the unreasonableness of appellant’s testimony.
       When stopped, appellant told the deputy he made three to four payments to some
guy he did not know, and he did not have a bill of sale. Appellant failed to mention a bill
of sale even when getting arrested. However, he produced a bill of sale months after he
was charged with the crime. He told the jury he did not make payments, and the seller
appeared unannounced on a day he had sufficient cash for the purchase. Appellant’s
testimony lacked credibility and strongly suggests appellant knew the Chevy was stolen
when he possessed it.
       The facts also suggest appellant displayed a license plate not issued for the vehicle
with the intent to avoid compliance with vehicle registration requirements. Appellant
never testified he believed he was excused from registering the Chevy. To the contrary,
he told the jury he believed the Chevy was properly registered through March 2014
because of the registration sticker and he drove it because the sticker was still good.
However, he bought the Chevy without contact information for the seller and he never
went to the DMV, claiming a recurring inability to pay. Despite telling the jury he
believed the Chevy was properly registered, he also told the jury he had a loan arranged

                                             12.
to pay for everything with the DMV on or about October 1, but he was arrested in the
interim. In light of the jury’s verdicts, it is apparent the jury found appellant’s testimony
unbelievable.
       Appellant’s testimony lacked credibility regarding his payment for the Chevy, his
receipt of a bill of sale, and his intent to appear at the DMV to register the Chevy. After
an examination of the entire case, we cannot say that the error complained of resulted in a
miscarriage of justice. There is no reasonable chance a different outcome would have
resulted if the jury had received instruction regarding disabled license plates.

II.    The Court’s Failure To Give Clarifying Instruction On Vehicle Code Section
       4462.5 Was Not Prejudicial For Count II.
       Appellant argues the trial court failed its sua sponte duty to give certain
amplifying or clarifying instructions in count II.
       A.       Background.
       In count II, the jury found appellant guilty of violating section 4462.5, which
reads: “Every person who commits a violation of subdivision (b) of Section 4462, with
intent to avoid compliance with vehicle registration requirements of Article 1
(commencing with Section 4000) of Chapter 1 or Article 1 (commencing with
Section 5600) of Chapter 2, is guilty of a misdemeanor.” (§ 4462.5.) Section 4462,
subdivision (b), prohibits a person from displaying upon a vehicle a license plate not
issued for that vehicle or not otherwise lawfully used under the Vehicle Code.
       Regarding Count II, the jury was instructed that to be guilty, appellant must have:
“One, displayed a license plate upon a vehicle that is not issued for that vehicle; two,
displayed the license plate upon a vehicle that was not issued for that vehicle with the
intent to avoid compliance with Vehicle Code registration requirements.”
       B.       Analysis.
       Appellant contends the jury could not understand the statutory language of section
4462.5, asserting the jury was not told what “vehicle registration requirements” he had


                                             13.
specifically intended to avoid. He asserts the trial court was required to examine the
approximate 40 sections contained in the Vehicle Code Articles referenced in section
4462.5, determine which applied, and then give appropriate instruction for each
applicable provision.
       A trial court has a sua sponte duty to instruct a jury when a statutory term “ ‘does
not have a plain, unambiguous meaning,’ has a ‘particular and restricted meaning’
[citation], or has a technical meaning peculiar to the law or an area of the law [citation].”
(People v. Roberge, supra, 29 Cal.4th at p. 988.)
       We agree with appellant that the term “vehicle registration requirements” is not
plain and unambiguous. This term has a technical meaning peculiar to this area of law.
It is reasonably foreseeable not all jurors fully understood the meaning of this term. As
such, the trial court was obligated to provide further instruction to the jury. Because the
trial court failed to provide clarification, we must analyze whether prejudice resulted.
       A jury instruction that improperly describes or omits an element of an offense is
reviewed to determine whether it appears beyond a reasonable doubt the instructional
error did not contribute to the jury’s verdict. (People v. Flood (1998) 18 Cal.4th 470,
502-503, 504.) Appellant argues the trial court should have instructed on the following
specific legal concepts:
       First, a vehicle must not be driven unless it is registered and appropriate fees are
paid (§ 4000, subd. (a)(1)). Appellant argues the 2014 registration sticker on the Chevy
suggested the registration was valid until March 2014, and there was no evidence he
knew that registration had not been paid.
       We find this contention unpersuasive. Appellant testified he knew about the
requirements to register the Chevy and he admitted he never went to the DMV to find out
how much registration would cost. Despite claiming a belief he thought the registration
was valid through March 2014, appellant inconsistently testified he was going to use a



                                             14.
loan from a friend to go to the DMV on or about October 1, but he was arrested in the
interim.
       Second, a vehicle must not be driven if it has been registered in violation of the
smog inspection statutes (§§ 4000, subd. (b); 4000.1, subd. (a)), and some vehicles are
exempt from the smog inspection requirements (Health & Saf. Code, § 44011,
subd. (a)(1)-(8)). Appellant asserts jurors who owned vehicles were likely generally
aware of the smog certificate requirements and would have noticed there was no evidence
he had complied with their subjective concept of the law. He believes the jurors might
have reasonably concluded he failed to confirm the Chevy had passed smog before he
bought it. He also notes no evidence was presented regarding whether the Chevy might
qualify as an exempt vehicle, which could have caused jurors to infer appellant had failed
to comply with their subjective and incomplete understanding of what the smog
certification laws required.
       We find these arguments without merit. No evidence was introduced regarding
smog requirements, and it is pure conjecture to speculate what the jurors believed.
       Third, to transfer title in a vehicle either the transferee must deliver a properly
endorsed certificate of ownership to the DMV with proper fees, or the transferor must
deliver to the DMV the appropriate documents for the registration or transfer of
registration (§ 5600, subd. (a)). Appellant contends the law did not necessarily require
him to do anything at the DMV to complete the transaction because the seller could have
completed a transfer of registration to him.
       We reject this argument because no evidence was introduced that appellant
believed the seller was going to transfer registration to him relieving him of any further
obligation. To the contrary, appellant said he planned to go to the DMV to register the
Chevy, and he offered various excuses to the jury for his failure to do so. In rendering its
verdict, it is apparent the jury rejected appellant’s explanations.



                                               15.
       Fourth, a person may apply for a duplicate title if the original is lost (§ 4459).
Appellant maintains the jury might have concluded he was not lying about planning to
obtain duplicate title, and his failure to do so resulted not from a specific intent to avoid
compliance with the law, but from either his poverty and/or his misunderstanding of what
the DMV required to issue duplicate title.
       This argument is unpersuasive. Appellant possessed the Chevy for at least five
months, if not longer. During that span, he took no steps to contact the DMV to file for a
duplicate title. His testimony about a future loan from a friend lacked credibility.
       Finally, appellant asserts the vehicle registration laws incorporated in section
4462.5 are those in article 1 of chapter 1 (sections 4000 through 4023), or article 1 of
chapter 2 (sections 5600 through 5604.5). He claims his alleged violation of the disabled
plate laws were not a valid basis for criminal liability under section 4462.5.
       We reject this contention. Although the term “vehicle registration requirements”
was not further clarified, the jury was instructed that to be guilty, appellant must have:
“One, displayed a license plate upon a vehicle that is not issued for that vehicle; two,
displayed the license plate upon a vehicle that was not issued for that vehicle with the
intent to avoid compliance with Vehicle Code registration requirements.” The instruction
provided for count II correctly stated the basis for criminal liability under section 4462.5,
as clarified by section 4462, subdivision (b). Based on its verdicts, it is apparent the jury
did not find appellant’s testimony credible that he was going to appear at the DMV to
register the Chevy.
       Based on this record, the trial court’s failure to instruct regarding the term “vehicle
registration requirements” was harmless. It is beyond a reasonable doubt that any failure
to clarify this term did not contribute to the jury’s verdicts.




                                              16.
III.     This Matter Must Be Remanded For The Trial Court To Specify The
         Statutory Basis For The Fees, Fines, And Penalties Imposed.
         The parties agree, as do we, that a remand is necessary for the trial court to state
the statutory basis for each fine and fee imposed under paragraph 9 of the Sentencing
Order.
         All fines, fees and penalties imposed must be listed in the abstract of judgment
with the statutory basis for the amounts. (People v. Johnson (2015) 234 Cal.App.4th
1432, 1459.) When an abstract of judgment is not issued, the trial court must still furnish
a commitment document containing similar content required for an abstract of judgment.
(People v. Eddards (2008) 162 Cal.App.4th 712, 718.)
         Here, paragraph 9 of the Sentencing Order ordered appellant to “[p]ay a fine of
$1,070.00 for Count I, $700.00 for Count II, and $1,240.00 for Count III, including
penalty assessment payable to the Office of Revenue Recovery at a rate and time to be
determine by the Office of Revenue Recovery.” Based on this record, it is impossible to
determine the statutory basis for the fees and assessments imposed. On remand, the trial
court shall specify the amounts and statutory basis for the imposition of each fine and
penalty assessment.
                                        DISPOSITION
         The matter is remanded to the trial court for resentencing consistent with this
opinion. The judgment is otherwise affirmed.




                                               17.